EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Gibson on 01/12/2022.

The application has been amended as follows: 
Claim 1. A customized midsole, comprising: 
a substrate layer; 
a plurality of fused beads sewn to the substrate layer using thread a securing fiber; 
the plurality of fused beads including a first set of fused beads and a second set of beads, wherein each fused bead of the first set of fused beads is substantially similar to each other and wherein each fused bead of the second set of fused beads is substantially similar to each other; 
wherein the plurality of fused beads are fused together to form a unitary structure; 
wherein the first set of fused beads and the second set of fused beads have different structural properties; and 
wherein the securing fiber remains at least partially intact and distinct from the plurality of fused beads within the customized midsole.
Claim 16. A gradated footwear component, comprising: 
a first plurality of fused beads sewn to a substrate layer with a securing fiber in a first region of the gradated footwear component, the first plurality of fused beads associated with a first bead arrangement on the substrate layer; and 

wherein the first plurality of fused beads and the second plurality of fused beads are fused together to form the gradated footwear component as a unitary structure such that at least one property of the gradated footwear component varies between the first region and the second region; and 
wherein the securing fiber in the first region and the securing fiber in the second region remains at least partially intact and distinct from the first plurality of fused beads and the second plurality of fused beads within the gradated footwear component. 

Claims 1-20 are allowed over the prior art of record. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses a customized midsole comprising a plurality of beads sewn to a substrate layer using a securing fiber, wherein the securing fiber remains at least partially intact and distinct from the plurality of fused beads within the customized midsole, as set forth in the independent claim. The use of fused beads with a securing fiber remaining at least partially intact and distinct from the plurality of fused beads within the customized midsole is known in the art of footwear, but the securing fiber also sewing (or otherwise attaching) the plurality of beads to a substrate layer, as claimed by the applicant, is novel. Specifically, prior art (Robertson et al. US 2018/0168284) discloses a plurality of beads with a securing fiber disposed therethrough, the securing fiber remaining intact and distinct from the plurality of fused beads within the customized midsole. However, none of the prior art discloses, teaches, or suggests that the plurality of beads being also sewn or otherwise attached to a substrate layer by the intact securing fiber. To modify the plurality of beads of the prior art to be attached to a substrate layer as disclosed above would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Similarly regarding Claim 9, none of the prior art of record discloses a customized midsole comprising a plurality of beads sewn to a substrate layer, wherein the substrate layer remains at least partially intact and distinct from the plurality of fused beads within the customized midsole, as set forth in the independent claim. The use of fused beads attached to a substrate layer is known in the art of footwear, but the substrate layer also remaining at least partially intact within the unified sole member, as claimed by the applicant, is novel. Specifically, prior art (Portzline et al. US 2011/0283560) discloses a plurality of beads attached to a substrate layer and fused into a monolithic midsole. However, none of the prior art discloses, teaches, or suggests that the substrate layer remains at least partially intact and distinct from the first and second layers of fused beads. To modify the plurality of beads of the prior art to be attached to a substrate layer as disclosed above would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case. 
Similarly regarding Claim 16, none of the prior art of record discloses a customized midsole comprising a first plurality and a second plurality of beads sewn to a substrate layer using a securing fiber, wherein the securing fiber remains at least partially intact and distinct from the first plurality and the second plurality of fused beads within the customized midsole, as set forth in the independent claim. The use of a first plurality and a second plurality of fused beads with a securing fiber remaining at least partially intact and distinct from the plurality of fused beads within the customized midsole is known in the art of footwear, but the securing fiber also sewing (or otherwise attaching) the plurality of beads to a substrate layer, as claimed by the applicant, is novel. Specifically, prior art (Robertson et al. US 2018/0168284) discloses a plurality of beads with a securing fiber disposed therethrough, the securing fiber remaining intact and distinct from the plurality of fused beads within the customized midsole. However, none of the prior art discloses, teaches, or suggests that the first plurality and the second plurality of beads are also sewn or otherwise attached to a substrate layer by the intact securing fiber. To modify the first plurality and the second plurality of beads of the prior art to be attached to a substrate layer as disclosed above would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732